DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10 August 2021 have been fully considered but they are not persuasive.
Applicant argues that none of the example projections of Macmillan are a one dimensional arrangement of data, noting that fig. 8 shows a two dimensional arrangement of images. Applicant states that the projections fail to teach or suggest first circuitry to map a hemispherical image to a hemisphere cubemap, the hemisphere cubemap consisting of one full face and first, second, third, and fourth half faces, and arrange the one full face and the four half faces into a one dimensional arrangement of data, the one dimensional arrangement of data including, in order, the first half face, the second half face, the full face, the third half face, and the fourth half face, as set forth in claim 1. However, the left-most column of fig. 8 shows Al, Ar, Fl, Cl, and Cr in sequence. Al, Ar, Cl, and Cr are half faces while Fl is a full front face. Even if the whole of fig. 8 is two-dimensional, the single column shows half and full faces in the manner that is claimed. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-13, and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macmillan (U.S. Publication 2018/0025467).

As to claim 1, Macmillan discloses an encoder comprising: 
first circuitry (p. 3, section 0038; p. 4, sections 0047-0048; the mapper is a component of the camera apparatus) to:
map a hemispherical image to a hemisphere cubemap, the hemisphere cubemap consisting of one full face and first, second, third, and fourth half faces (fig. 4; fig. 5; p. 5, sections 0055-0060; one full face and 4 half faces which constitute half a sphere, or a hemisphere, are mapped to a cubemap; see, for example, half faces Al, Ar, Cl, and Cr as well as full face Fl);
arrange the one full face and the four half faces into a one dimensional arrangement of data, the one dimensional arrangement of data including, in order, the 
encode a message including the hemisphere cubemap (fig. 14, element 1425; fig. 15, element 1505; p. 3, section 0037; the images are encoded for transport; the cubemap encoded for transport would read on a “message” since it is being sent from an one device output to another device input); and second circuitry to output the message (fig. 1; p. 2, section 0028; the modules, including the encoding module, can be separate circuity).

As to claim 2, Macmillan discloses wherein at least two of the four half faces are rotated (p. 7, section 0079; multiple half faces can be rotated 180 degrees). 

As to claim 3, Macmillan discloses the encoder apparatus of claim 1, wherein the first circuitry is to apply padding intermediate the first half face and the second half face (fig. 8; fig. 11; p. 3, sections 0034-0035; p. 7, section 0083; stitching the half faces together using a blurring or averaging operation is an application of padding between the exclusive portions of the half faces).

As to claim 4, Macmillan discloses the encoder of claim 1 wherein the hemisphere cubemap is based on one or more of a hemisphere cube map format (HCMF) format and a hemisphere equiangular cube map (HEAC) format (fig. 4; fig. 5; p. 5, sections 0055-0060; each hemisphere image is mapped to one full face and 4 half 

As to claim 10, see the rejection to claim 1.

	As to claim 11, see the rejection to claim 2.

	As to claim 12, see the rejection to claim 3.

	As to claim 13, see the rejection to claim 4.

As to claim 15, see the rejection to claim 1. Further, Macmillan discloses a non-transitory machine-readable medium comprising instructions to cause the machine to perform the method (p. 3, section 0039; p. 3-4, section 0042).

As to claim 16, see the rejection to claim 2.

As to claim 17, see the rejection to claim 3.

As to claim 18, see the rejection to claim 4.



As to claim 20, see the rejections to claims 1 and 15.

As to claim 21, see the rejection to claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Macmillan in view of Chang (U.S. Publication 2018/0342098).

As to claim 5, Macmillan does not expressly disclose, but Chang does disclose wherein the first circuity and the second circuitry are co-located on a common semiconductor package and include one or more of a central processing unit and a graphics processing unit (p. 5, section 0056; p. 6-7, section 0075; p. 7, section 0078; video encoding and output circuitry is co-located with a CPU and GPU on a single semiconductor device). The motivation for this is to use the system on small devices such as mobile, handheld, or embedded devices (p. 5, section 0059). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Macmillan to have first circuity and second circuitry co-located on a common semiconductor package and include one or more of a central processing unit and a graphics processing unit in order to use the system on small devices such as mobile, handheld, or embedded devices as taught by Chang. 

As to claim 14, see the rejection to claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612